DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the conductive particle” in line 11.  It appears the claim should recite “each conductive particle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the surface of the insulating resin layer around each of the conductive particles is void of the insulating resin layer with respect to the tangent 
Claim 2 recites “in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than that when the surface of the insulating resin layer right above the conductive particle is flush with the tangent plane.”  That recitation is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than when the surface of the insulating resin layer right above the conductive particle would be flush with the tangent plane.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishimatsu (US 2015/0208511 A1).
With respect to claim 1, Ishimatsu discloses anisotropic conductive film having a conductive particle dispersion layer including conductive particles distributed in an insulating resin layer (abstr., 0075, 0078, 0080, Fig. 8B), the insulating resin layer being a layer of a photo-polymerizable resin composition (0013, 0075), a surface of the insulating resin layer directly above each conductive particle has an undulation with 
Regarding claim 2, Ishimatsu teaches the film of claim 1, wherein in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than when the surface of the insulating resin layer right above the conductive particle would be flush with the tangent plane (Fig. 8B).

Claims 1, 2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al. (US 2015/0231803 A1) (“Shinohara”).
With respect to claim 1, Shinohara discloses anisotropic conductive film having a conductive particle dispersion layer including conductive particles distributed in an insulating resin layer (abstr., 0021, 0051, Figs. 6 and 8), the insulating resin layer being a layer of a photo-polymerizable resin composition (0021), a surface of the insulating resin layer directly above each conductive particle has an inclination with respect to a tangent plane of the insulating resin layer in a center portion between the adjacent conductive particles (0051, Figs. 6, 8B).  With respect to an embedded rate, a ratio (Lb/D) between a distance Lb from the tangent plane to a deepest portion of each conductive particle and a particle diameter D of the conductive particles, Shinohara 
Shinohara discloses the amount of all the conductive particles included in the anisotropic conductive film have an embedded rate satisfying the amount of at least 80% - implied in par. [0051] as discussing the totality of particles (Fig. 8).
Regarding claim 2, Shinohara teaches the film of claim 1, wherein in the inclination, the surface of the insulating resin layer around each of the conductive particles is void of the insulating resin (Fig. 8B).
As to claim 4, Shinohara teaches the film of claim 1, wherein the photo-polymerizable resin composition is a photocationic-polymerizable resin composition (0020).
With respect to claim 5, Shinohara teaches the film of claim 1, wherein the photo-polymerizable resin composition is a photoradical-polymerizable resin composition (0020, 0069-0072).
Regarding claim 6, Shinohara teaches the film of claim 1, wherein the surface of the insulating resin layer around a conductive particle exposed from the insulating resin layer has an inclination or undulation (Fig. 8).
As to claim 7, Shinohara teaches the film of claim 1, wherein the surface of the insulating layer above a conductive particle embedded in the insulating resin layer without being exposed from the insulating resin layer has the inclination and the undulation.
Regarding claim 8, Shinohara teaches the film of claim 1.  Shinohara discloses the ratio La/D overlapping the recited range (Fig. 8).  Overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 9, Shinohara teaches the film of claim 1, wherein the conductive particles are disposed without being in contact with each other (Fig. 8).
As to claim 10, Shinohara teaches the film of claim 1, wherein the closest distance between the conductive particles is more than 0.5 times and less than 1.5 times the particle diameter (0049).  The range of the distance overlaps the range recited in claim 10; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 11, Shinohara teaches the film of claim 1, wherein a second insulating resin layer is laminated to a surface opposite the surface of the insulating resin layer that includes the inclination (0091, Fig.8).
Regarding claim 12, Shinohara teaches the film of claim 1, wherein a second insulating resin layer is laminated to the surface of the insulating resin layer that includes the inclination (0091, Fig. 8).
As to claim 13, Shinohara teaches the film of claim 11, wherein a minimum melt viscosity of the second insulating resin layer is lower than that of the insulating resin layer (0020).




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara, in view of Masui et al. (US 2015/0008022 A1) (“Masui”).
With respect to claim 14, Shinohara teaches the film of claim 1 but is silent with respect to a CV value of the particle diameter as recited in the claim.  Masui discloses conductive particles suitable for anisotropic conductive films, the particles having a CV value of 20% (0002, 0178, 0180, 0183).  The CV value satisfies the recited range.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the film of Shinohara having conductive particles having a CV value as disclosed in Masui, as such particles are suitable for anisotropic conductive films.

Response to Arguments
Applicant’s arguments filed on Feb. 3, 2022 have been fully considered.
The Examiner clarifies that when discussing Shinohara Fig. 8B was inadvertently referred to, instead of Fig. 8.
The Applicant argued Shinohara fails to teach or suggest the embedded rate of at least 80%.  The Examiner notes Shinohara discloses the amount of all the conductive particles included in the anisotropic conductive film having an embedded rate satisfying the rate of at least 80% - implied in par. [0051] as discussing the totality of particles (Fig. 8).
The Applicant argued the recitation “in the undulation, a resin amount of the insulating resin layer right above a conductive particle is smaller than that when the surface of the insulating resin layer right above the conductive particle is flush with the tangent plane” would be understood by a person skilled in the art based on par. [0051] 



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 1783